         Case 6:20-cv-00487-ADA Document 44 Filed 12/01/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                   §
 BRAZOS LICENSING AND                          §     CIVIL ACTION 6:20-cv-00487-ADA
 DEVELOPMENT,                                  §     CIVIL ACTION 6:20-cv-00488-ADA
           Plaintiff,                          §     CIVIL ACTION 6:20-cv-00489-ADA
                                               §     CIVIL ACTION 6:20-cv-00490-ADA
                                               §     CIVIL ACTION 6:20-cv-00491-ADA
 v.                                            §     CIVIL ACTION 6:20-cv-00492-ADA
                                               §     CIVIL ACTION 6:20-cv-00493-ADA
                                               §     CIVIL ACTION 6:20-cv-00494-ADA
                                               §     CIVIL ACTION 6:20-cv-00495-ADA
 ZTE CORPORATION, ZTE (USA)                    §     CIVIL ACTION 6:20-cv-00496-ADA
 INC, AND ZTE (TX), INC.,                      §     CIVIL ACTION 6:20-cv-00497-ADA
            Defendants.

                   JOINT MOTION FOR ENTRY OF DISPUTED FIRST
                          AMENDED SCHEDULING ORDER

TO THE HONORABLE COURT:

       Pursuant to the Court’s November 9, 2020 Order directing the parties to file an amended

proposed scheduling order based on OGP Version 3.2, the Parties jointly submit this disputed first

amended schedule order. The principal dispute concerns what dates should be modified in view of

the OGP Version 3.2 proposed scheduling order. Each sides’ respective position is set forth below

followed by proposed schedules respectively set forth in Exhibit A and Exhibit B. Also included

in Exhibit C is Plaintiff’s side-by-side comparison of the parties proposed dates and the Court’s

OGP, and Exhibit D is Defendants’ side-by-side comparison of the parties proposed dates and the

Court’s OGP. Exhibit E is Defendants’ supplemental figure illustrating the dates with respect the

set Markman hearing.




                                              –1–
            Case 6:20-cv-00487-ADA Document 44 Filed 12/01/20 Page 2 of 8




    Plaintiff’s Position

          The parties already negotiated and agreed to a Schedule Ordering that was entered by this

Court on October 30, 2020. On November 9, 2020, the Court ordered the parties to conform the

currently entered Order to address the new Markman briefing format pursuant to OGP 3.2. The

only reason for this amendment is to comply with the narrow scope of the Court’s Order. And this

is easily accomplished by moving three Markman briefing dates, by 5-7 days. In fact, the parties

agree on the OGP 3.2 Markman briefing format and dates. However, Defendants have held up the

entry of an amended order1 because they want to undo their prior agreement concerning other

items in the schedule – none of which should be affected by the Court’s November 9, 2020 order.

More particularly, for the agreed Scheduling Order entered, Defendants originally requested, and

Plaintiff agreed to, a one-week extension (from the OGP default) on their invalidity

contention/sufficient to show operation deadline. Now that agreed Scheduling Ordering has been

entered, and Defendants received the benefit of that bargain, they want even more time, namely a

one-month extension (from the OGP default) on their invalidity contentions/sufficient to show

operation deadline. Such a request compresses the remaining schedule prior to Markman to the

prejudice of Plaintiff. Also, at the 11th hour, Defendants incorrectly alleged for the first time that




1
  On November 11, 2020, Plaintiff sent Defendants a proposed amendment to the current court
ordered schedule to comply with the Court’s November 9, 2020 order. The parties reached
agreement on adjustments to address the November 9, 2020 order; however, Defendants have since
held up submitting anything to the Court as they attempt to re-negotiate multiple dates and further
delay the proceedings. Having not reached agreement on non-essential amendments, Plaintiff sent
a draft shell for insertion of positions on November 16, 2020. Defendants argued the need for
further meet and confer. Following such a meet and confer, Plaintiff re-urged on November 22,
2020 to send competing positions to the Court. Defendants indicated they would only first be able
to submit their position to the Court on December 1, 2020. At the 11th hour, Defendants changed
their positions yet again. Plaintiff’s position has remained the same since November 16, 2020.


                                                –2–
          Case 6:20-cv-00487-ADA Document 44 Filed 12/01/20 Page 3 of 8




there was an agreement to modify the scheduling order. There was not. There is no good cause for

the 11th hour changes Defendants seek.

       First, again, the parties already submitted an agreed schedule on October 29, 2020, which

the Court entered on October 30, 2020. The agreed Scheduling Order accommodated Defendants’

request for an extra week on the invalidity contentions/sufficient to show operation deadline. The

Court subsequently entered its November 9, 2020 order indicating that “OGP version 3.2 shall

apply retroactively to Markman briefing” and directing the parties to “file an amended proposed

scheduling order based on OGP version 3.2.” The parties have agreed on OGP 3.2 Markman

briefing dates. The only disagreement is on Defendants’ desire to undo the parties’ prior agreement

on other dates unaffected by OGP version 3.2.

       Second, in the meet and confer, Defendants argued that they needed additional time to

address the amended complaint. However, the amendments to the complaint concerned only

ZTE’s Corp.’s allegation in its Motion to Dismiss that this Court lacked personal jurisdiction – not

substantive issues concerning the allegations of infringement. There is nothing to address.

       Third, in the meet and confer, Defendants argued that their new counsel only came on

board in early November and needs time to get up to speed. This is Defendants’ third set of counsel.

Plaintiff has been communicating with Defendants’ counsel since April of 2020 – for more than

seven months. Plaintiff already agreed to multiple earlier extensions (e.g., answering Plaintiff’s

complaint) to allow Defendants’ second set of counsel to come up to speed. Defendants’ third set

of counsel came after the parties agreed to the current schedule. There is still ample time to comply

with the already agreed dates. Defendants’ new counsel will have had two months to comply with

the deadline.




                                                –3–
           Case 6:20-cv-00487-ADA Document 44 Filed 12/01/20 Page 4 of 8




         Fourth, contrary to Defendant’s eleventh-hour assertion just hours before this submission,

there was never an agreement to modify the deadline to file additional § 1404 motions to transfer,

which according to the agreed schedule were due last week.2 The § 1404 motions to transfer are

already fully briefed. This issue has never been discussed – despite having a specific meet and

confer to discuss the schedule. If this truly were an issue, Defendants had multiple opportunities

to address – including in the meet and confer between the parties on November 18, 2020.3



    ZTE Defendants’ Position4

         Notwithstanding ZTE’s pending motions to dismiss/transfer based on lack of venue,5 ZTE

maintains—and has consistently maintained—that the dates, as proposed by ZTE, comply with the

Court’s OGP version 3.2 scheduling order. See Dkt. 406. Specifically, ZTE proposes setting these

dates, based on the fixed May 20-21, 2021 Markman hearing date (and thus amending/updating

the earlier dates, as needed). In contrast, WSOU offers two sets of dates, neither of which comply

with the OGP order. WSOU also creates unnecessary disputes by injecting controversy and a




2
  The parties agreed to extend the deadline to file motions to dismiss, which include motions to
dismiss or transfer for improper venue, not motions to transfer under § 1404. Plaintiff made this
clear in its communications to Defendants and in Plaintiff’s proposed sur-reply opposing
Defendants’ motions to transfer.
3
  While the parties dispute whether the amended complaint mooted Defendants’ § 1404 transfer
motions, nothing prevented Defendants from voluntarily withdrawing their § 1404 motions to
transfer and timely filing renewed motions by the November 24, 2020 deadline. Instead,
Defendants used the amended complaint as an excuse to seek even further extensions of the
transfer motion deadline (erroneously claiming an amended complaint moots a § 1404 motion)
and allowed the November 24 deadline to pass.
4
  Defendants’ references to the docket are made with respect to case no. 6:20-cv-00487-ADA.
5
  Venue is improper under 28 U.S.C. § 1400(b) for at least two of the three defendants, ZTE USA
and ZTE TX, because neither resides in this district nor has regular and established places of
business here.
6
  On November 9, 2020, the Court ordering that the “parties are directed to file an amended
proposed scheduling order based on OGP version 3.2”.


                                               –4–
           Case 6:20-cv-00487-ADA Document 44 Filed 12/01/20 Page 5 of 8




newly-proposed set of backtracked dates, underscoring WSOU’s lack of reasonableness in

working to resolve disputes with ZTE, without Court involvement. With respect, the Court should

disregard both sets of WSOU’s dates and adopt ZTE’s proposed dates.

         ZTE proposes dates for the case schedule, based on the OGP version 3.2 order, by

amending the current set of dates based on the May 20-21 Markman hearing. The default schedule

permits such amendments. The default schedule sets dates based on the CMC, and/or in the

alternative, based on the Markman hearing date. For instance, the OGP version 3.2 default

schedule proposes scheduling the technical tutorial “22 weeks after CMC (but at least 1 week

before Markman hearing).” Thus, the OGP uses either the CMC dates or Markman date, as a

measuring rod. And, in fact, WSOU acknowledges that the bulk of the default schedule dates are

set exclusively with respect to the Markman hearing. See Exs. C&D and the agreed post-Markman

dates. On this case, the Markman hearing date is the only fixed date to base these amendments.7

Thus, the Court should amend these dates with respect to the only fixed date, the Markman hearing.

         ZTE’s proposed dates are further appropriate and proper, due to the rippling effect of the

new briefing schedule. On November 9, 2020, the Court ordered the parties to adjust the Markman

briefing, by incorporating additional briefing—thereby inserting a ripple effect, cascading to all

the dates before and after the additions. Dkt. 40. As illustrated below, ZTE’s proposed schedule

incorporates new deadlines for opening claim construction brief and adjusts the respective

neighboring dates (and all neighbors) in accordance with the OGP version 3.2 (see also Ex. E).

         WSOU improperly objects to ZTE’s edits and insists on backtracking from its initially

proposed dates and even backtracking from agreed dates. On November 11, 2020, WSOU

initially proposed dates “in light of the Court’s latest order regarding OGP 3.2,” and a revised



7
    See October 25, 2020 Court cancellation of the CMC via email from the Court’s clerk.


                                               –5–
         Case 6:20-cv-00487-ADA Document 44 Filed 12/01/20 Page 6 of 8




“Markman briefing schedule to not only match OGP 3.2, but also accommodate [Defendants’]

request to extend certain deadlines.” For one such deadline, the parties agreed to extending the

new Motion to Dismiss and Transfer date to December 4, 2020, Dkt. 41 8, however, WSOU now

maintains November 24, 2020 for its proposed Motion to Transfer date, which is obvious nonsense

(as that date is now past). See Ex. A.9 Such gamesmanship from WSOU is frankly outrageous.

Further in a sign of WSOU’s poor-faith, since November 11, 2020, WSOU rolled back every

disputed date—further away from ZTE’s proposed dates. See Ex. D. Instead of working with ZTE

to resolve this dispute, WSOU pushed the goal posts further apart, thus singlehandedly

necessitating these briefings. It should be noted that ZTE changed its counsel on November 5,

2020, and WSOU has shown an unexplained lack of cooperation and basic reasonableness with

new counsel.




8
  The Parties agreed, and the Court extended the Motion to Transfer deadline to December 4, 2020.
See 6:20-cv-00487-ADA, Dkt. 41 (“. . . the deadlines to respond to the Amended Complaint (with
a new Motion to Dismiss or otherwise), in view of the Amended Complaint, Dkt. No. 38
(supplemented Dkt. No. 39), is to be extended to December 4, 2020”) (emphasis added); compare
with Dkt. No. 37 (WSOU’s opposition brief stating “ZTE Corporation’s motion to dismiss or
transfer should be denied as moot.”) (emphasis added).
9
  On the issue of whether the Amended Complaint moots all briefings, motions to dismiss and
transfer, for all Defendants—if the Court sides with WSOU that the Amended Complaint does not
moot the transfer motions, then those motions are ripe and awaiting ruling. On the other hand, if
the Court sides with Defendants that the Amended Complaint does moot the transfer motions, then
Defendants’ forthcoming Motion to Dismiss and in the alternate Transfer will control.


                                             –6–
       Case 6:20-cv-00487-ADA Document 44 Filed 12/01/20 Page 7 of 8




Date: December 1, 2020            Respectfully submitted,

                                  By:    /s/ James L. Etheridge

                                  James L. Etheridge
                                  Texas Bar No. 24059147
                                  Ryan S. Loveless
                                  Texas Bar No. 24036997
                                  Brett A. Mangrum
                                  Texas Bar No. 24065671
                                  Travis L. Richins
                                  Texas Bar No. 24061296
                                  Jeff Huang
                                  Etheridge Law Group, PLLC
                                  2600 E. Southlake Blvd., Suite 120 / 324
                                  Southlake, TX 76092
                                  Tel.: (817) 470-7249
                                  Fax: (817) 887-5950
                                  Jim@EtheridgeLaw.com
                                  Ryan@EtheridgeLaw.com
                                  Brett@EtheridgeLaw.com
                                  Travis@EtheridgeLaw.com
                                  Jeff@EtheridgeLaw.com

                                  Mark D. Siegmund
                                  State Bar No. 24117055
                                  mark@waltfairpllc.com
                                  Law Firm of Walt, Fair PLLC.
                                  1508 North Valley Mills Drive
                                  Waco, Texas 76710
                                  Telephone: (254) 772-6400
                                  Facsimile: (254) 772-6432
                                  Counsel for Plaintiff WSOU Investments, LLC


                                  /s/ Lionel M. Lavenue
                                  Lionel M. Lavenue
                                  Virginia Bar No. 49,005
                                  lionel.lavenue@finnegan.com
                                  FINNEGAN, HENDERSON, FARABOW,
                                  GARRETT & DUNNER, LLP
                                  1875 Explorer Street, Suite 800
                                  Reston, VA 20190
                                  Phone: (571) 203-2700
                                  Fax:     (202) 408-4400


                                   –7–
            Case 6:20-cv-00487-ADA Document 44 Filed 12/01/20 Page 8 of 8




                                                Attorney for Defendants,
                                                ZTE Corporation
                                                ZTE (USA), Inc.
                                                ZTE (TX), Inc.


                                   CERTIFICATE OF SERVICE

          I certify that on December 1, 2020, I electronically field the foregoing with the Clerk of

Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.

                                                /s/ James L. Etheridge
                                                James L. Etheridge




                                                 –8–
